An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

(0) mm. 

IN THE SUPREME COURT OF THE STATE OF N EVADA

DAVID BRUCE -”I‘HOMAS,
Appellant,

No. 64908

FLEE

SEP 1 ‘1 2015

CE KS‘LIHD MAN
ft??? E gcouni ,
Iv ’ ‘ ‘ y, x
p a

ORDER DISM’I S SING APPEAL
Pursuant to the stipulation of the parties, and cause

vs.
ALLISON PAGE BURNS,
Res ondent.

   

appearing, this appeal iS dismissed. The partiezs Shall bear their own costs;
and'attorney fees. NRAP 42(1)).
It is so ORDERED.1

_  OJ.

CC: Hon. Steven E. Jones, District Judge, Family Court Division
Lewis Roca Rathgerber LLPKReno
Kunin & German
Eighth District Court Cleric:

1The motion to withdraw as counsel of recmd; and the motion fur an
extension of time to ﬁle the anewering brief are {ileriied  moot,